Citation Nr: 1445435	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-03 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that hearing is of record.  In September 2013, the Board remanded the current issue for further evidentiary development.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  The Board finds that further development is required prior to adjudicating his claim.

The Board previously remanded this to afford the Veteran a VA audiological examination. The examination was conducted in October 2013, at which time the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that his hearing loss was less likely than not related to his noise exposure in service.  

In its remand instructions, the Board directed the examiner to "explain why normal audiological findings at separation are/are not significant in determining whether current hearing loss is related to service."  See September 2013 Remand at 5.  Such an explanation was not included in the examination report.  

Additionally, the Board asked the examiner to specifically consider the Veteran's reports that he always wore hearing protection in his post-service employment.  See September 2013 Remand at 5.  The examiner did not discuss this evidence in the report, but focused on evidence indicating that he did not use hearing protection at his post-service occupation for the first ten years.  See October 2013 VA Examination Report.  It is unclear where the examiner obtained information indicating the Veteran did not wear hearing protection for the first 10 years of post-service employment. 

Finally, the Board requested that the VA examiner "address the threshold shift of  15 decibels in the left ear at 2000 Hertz and 5 decibel shift in the right ear at 4000 Hertz from entrance to separation."  See September 2013 Remand at 5.  The examiner reviewed the relevant service records, noting that the Veteran exhibited "[n]ormal hearing through 4kHz bilaterally" at enlistment and at separation and "[n]o significant declines" at separation, but did not address the specific findings as set forth in the remand directives.  See October 2013 VA Examination Report.  

For these reasons, this matter must be remanded for an addendum opinion addressing the issues identified above in compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

On remand, the Veteran should be given another opportunity to identify any additional providers who have treated him for hearing loss after service, and to complete authorization forms to enable VA to attempt to obtain relevant records from all identified providers.  Any additional, relevant VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran another opportunity to identify any medical care providers, both VA and private, who have treated him for hearing loss. After securing any necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, return the claims file to the VA examiner who conducted the October 2013 VA examination, if available. Following review of the claims file, this remand and the October 2013 examination report, the examiner should: 

(a)  Explain why normal audiological findings at separation from service indicate that the Veteran's current hearing     loss is not related to his noise exposure during service.  Specifically, why is the Veteran's current hearing loss not simply a delayed reaction to the noise exposure he experienced in service? 

(b)  Review the Veteran's reports that he always wore hearing protection in his post-service employment.  See October & November 2010 Written Statements and January 2011 Form 9.  State how this evidence affects your opinion.  In doing so, you should assume that the Veteran used hearing protection as he reports.  

(c)  Address the threshold shift of 15 decibels in the left ear at 2000 Hertz and 5 decibel shift in the right ear at 4000 Hertz from entrance to separation.  State whether such findings are clinically significant, and why they are or are not significant.

If a new examination is deemed necessary to respond      to the specific issues set forth above, one should be scheduled.  If the original examiner is not available, the claims file should be provided to another audiologist to obtain the requested opinion. 

3.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

